DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-14 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art fails to teaching and/or suggesting of a system and method of facilitating the piloting of a hybrid rotorcraft, the method comprises the steps of:
for at least one monitored rating of at least one rating, using onboard calculator to determine a first power margin of the power plant that is available for the lift rotor, and at least one second power margin of the power plant that is available for the at least one propulsion rotor; and
for each monitored rating, displaying, under the control of the onboard calculator, a first symbol spaced apart from the first index by a first distance illustrating the first power margin for the monitored rating, and displaying, under the control of the calculator, a second symbol comprising at least one pointer spaced apart from the second index by a second distance illustrating at least one second power margin for the monitored rating.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Vallart et al discloses the flight instrument that displays the rotational speed of a main rotor of a rotary-wing aircraft, with the flight instrument including display means, a first indicator of a setpoint for the rotational speed of the main rotor, a second indicator of the first current value of the rotational speed of the main rotor, and third and fourth indicators of the limit values of the rotational speed. The setpoint for the rotational speed of the main rotor is variable and the first indicator is stationary on the display means, with the second, third and fourth indicators being movable in relation to the first indicator.	[US 9,409,655]
Kuster discloses the helicopter including a hybrid engine system having only turbine engines or other internal combustion engines generating loud noises during operation may not be permitted to land or takeoff from certain areas. The noise generated by the electric engine may be significantly lower than the noise generated by the internal combustion engine and within a decibel limit or range imposed by many noise ordinances. Thus, the ability of a hybrid engine system to switch between the internal combustion engine and the electric engine for purposes of landing and taking off may expand the use of the helicopter in emergency and other desirable, but noise-restricted, situations and environments.	[US 11,001,390]
Eglin et al discloses the method of controlling and regulating a rotorcraft presenting a speed of advance that is high and stabilized, the rotorcraft including at least a main lift rotor (10), at least one variable pitch propulsion propeller (6), and at least one power plant for driving the main rotor(s) (10) and at least one propeller (6), said method consisting in using a first loop for regulating pitch or attitude, and a second loop for regulating speed by means of a control over the mean pitch of the propulsion propeller(s) (6), wherein the method further consists in controlling the deflection angle of a horizontal tailplane (30, 25, 35) by using a third loop for controlling and regulating said deflection angle of the horizontal tailplane (30, 25, 35) in order to minimize the total power consumed by the main rotor (10) and the propulsive propeller(s) (6), for a given speed and attitude.		[US 2012/0153072]
Abdelli discloses the method of facilitating piloting a hybrid rotorcraft having at least one propulsive rotor provided with a plurality of first blades and a lift rotor provided with a plurality of second blades, the hybrid rotorcraft having a power plant. The method includes a step of displaying on a single indicator a first pointer, the position of which along a movement path varies as a function of a first power from the power plant that is consumed by the propulsive system, and of displaying a second pointer, the position of which varies as a function of a second power of the power plant that is consumed by the lift rotor, a variable space between the first pointer and the second pointer representing  power margin from the power plant that is not used so long as the first pointer is situated between the first end and the second pointer.   [US 2020/0401142]

Any inquiry concerning this communication or earlier communications from examiner should be directed to primary examiner craft is Van Trieu whose telephone number is (571) 2722972. The examiner can normally be reached on Mon-Fri from 8:00 AM to 3:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Hai Phan can be reached on (571) 272-6338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786- 9199 (IN USA OR CANADA) or 571-272-1000.


/VAN T TRIEU/
Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
08/02/2022